Citation Nr: 0717220	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, to include as due to an undiagnosed illness or a 
medically unexplained multisymptom illness.  

2.  Entitlement to service connection for a scar on the right 
third finger.  

3.  Entitlement to service connection for disability 
manifested by nerve and stomach symptoms, including diarrhea, 
to include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  

4.  Entitlement to service connection for disability 
manifested by sore joints, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.  

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  

6.  Entitlement to service connection for disability 
manifested by night sweats, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.  

7.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness or a medically unexplained multisymptom illness.  

8.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, and from September 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When this case was before the Board in April 2004, it was 
decided in part and remanded in part.  This case has since 
been returned to the Board for further appellate action.

The veteran's claim for service connection for bilateral foot 
disability is decided herein while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran's bilateral foot disability has been 
medically attributed to hyperhydrosis of the feet, secondary 
to diabetes mellitus.

2.  The current bilateral foot disability is not 
etiologically related to service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral 
foot disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2004, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in June 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for bilateral foot 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's bilateral foot disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  Unfortunately, the service medical 
records pertaining to both periods of the appellant's active 
service are currently unavailable.  The originating agency 
has inquired of the National Personnel Records Center (Code 
13) and the U.S. Army Reserve Personnel Command (Code 11), 
and all applicable Veterans Benefits Administration (VBA) 
sites including the Records Management Center (RMC), 
searching for these missing records, but without success.  It 
appears to the Board that any further searches would be 
futile.  Furthermore, the appellant has been informed of the 
originating agency's failure to find the service medical 
records and asked to submit any such evidence in his 
possession, but again without result.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Accordingly, the Board 
will proceed with its appellate review of the current claim 
based upon the current evidentiary record.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

Effective December 18, 2006, VA extending the presumptive 
period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 
2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty 
in the Southwest Asia theater of operations).  71 Fed. Reg. 
75669 (2006).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms:  (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran currently complains of pain and sweating of the 
feet, and he attributes these symptoms to a qualifying 
chronic disability under 38 C.F.R. § 3.317.  A June 2001 VA 
Persian Gulf examination report shows a diagnosis of tinea 
pedis.  The veteran was afforded a VA examination in October 
2004.  Objective examination of the feet showed scaling 
consistent with fungal infection.  The examiner diagnosed 
hyperhydrosis of the feet, most likely secondary to 
dysautnomia from diabetes mellitus.  

As the veteran's bilateral foot symptomatology can and has 
been attributed to a known clinical diagnosis, the Board 
concludes that the veteran does not have a qualifying chronic 
disability under 38 C.F.R. § 3.317.  Accordingly, the Board 
finds that service connection for a bilateral foot disability 
is not in order on that basis.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for a bilateral foot disability under the 
regular criteria for service connection.

As discussed above, the veteran is currently diagnosed with 
hyperhydrosis of the feet.  He contends that he experienced 
the onset of symptoms in service.  However, service medical 
records are not available for review.  Nevertheless, even 
conceding that the veteran experienced similar symptomatology 
in service, there is no record of post-service treatment for 
a foot disorder until after the veteran filed his claim in 
May 2001, more than a decade after he was discharged.  

Moreover, the only competent medical opinion of record, that 
of the October 2004 VA examiner, attributes the veteran's 
current hyperhydrosis of the feet to his non-service-
connected diabetes mellitus.  There is no competent medical 
opinion of record that purports to relate any current foot 
disability to service.  In essence, the evidence of a nexus 
between the veteran's current foot disability and his 
military service is limited to the veteran's own statements, 
and those of his family members.  This is not competent 
evidence of the alleged nexus since laypersons are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for bilateral foot 
disability, to include as due to an undiagnosed illness or a 
medically unexplained multisymptom illness, is denied.  


REMAND

The Board remanded this case in April 2004 for additional 
evidentiary development.  The Board instructed that the 
veteran should undergo a VA examination.  Among the items 
requested of the examiner was that he/she evaluate any scar 
on the third or fourth finger of the right hand and provide 
an opinion as to "whether it is at least as likely as not 
that the scar is etiologically related to the veteran's 
military service."  Although an examination was conducted in 
October 2004, and a surgical scar of the right ring finger 
was identified, no opinion was provided with respect to a 
relationship to service.  

The Board's remand instructions also included a request that 
the examiner provide an opinion as to whether it is at least 
as likely as not that any diagnosed disability relating to 
the claimed nerve and stomach problems, sore joints, 
headaches, night sweats, fatigue and memory loss was 
etiologically related to the veteran's military service.  The 
examiner was also asked to make specific findings with 
respect to any manifestations of these claimed conditions 
that are attributable to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  The examiner was also to be instructed to provide 
a supporting rationale for all opinions expressed.  

While the October 2004 VA feet examiner provided an opinion 
with respect to the claimed foot disorder, and an October 
2004 VA neurological examiner provided a diagnosis of "no 
neurologic abnormality, " it does not appear that any of the 
other claimed disabilities were examined.  No diagnoses or 
clinical findings were given with respect to the claimed 
stomach problems, sore joints, headaches, night sweats, 
fatigue, and memory loss.  Moreover, no nexus opinion was 
provided for any of the claimed disabilities, with the above 
noted exception of the foot disorder.

In light of these facts, the Board concludes that the October 
2004 examination reports do not adequately address the 
instructions included in the Board's April 2004 remand.  The 
Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing notice with 
respect to the disability-rating and 
effective-date elements of his remaining 
claims and request him to provide any 
pertinent evidence in his possession and 
any outstanding medical records pertaining 
to treatment or evaluation of the claimed 
scar of the right third finger, nerve and 
stomach problems, sore joints, headaches, 
night sweats, fatigue and memory loss 
since his discharge from service or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3  Then, the RO or the AMC should arrange 
for the appellant to be afforded a medical 
examination by a physician with 
appropriate expertise.  The claims file 
must be made available to and reviewed by 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed.  Based upon the findings on this 
examination and a review of the historical 
material in the claims file, the examiner 
should determine the location of any scar 
on the third or fourth finger of the right 
hand and to provide an opinion as to 
whether it is at least as likely as not 
that the scar is etiologically related to 
the veteran's military service.  

In addition, with respect to the veteran's 
claimed (1) nerve and stomach problems, to 
include diarrhea, (2) sore joints, (3) 
headaches, (4) night sweats, (5) fatigue 
and (6) memory loss, the examiner should 
indicate whether the claimed condition is 
attributable to a recognized diagnosis 
(other than chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome) 
and if so whether it is at least as likely 
as not that the diagnosed disorder is 
etiologically related to the veteran's 
military service.  

With respect to any manifestations that 
are attributable to an undiagnosed illness 
or a medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome, the examiner 
should identify any objective indications 
of the disabilities and indicate whether 
the objective indications have existed for 
six months or more.  The examiner should 
also provide the supporting rationale for 
all opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


